Citation Nr: 1143392	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to retroactive compensation under the provisions of the combat-related special compensation (CRSC) program.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Travel Board hearing was held in February 2011 before the undersigned Acting Veterans Law Judge, sitting in Waco, Texas.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

Pertinent documents of record do not show any withholding for retired pay after May 1, 2003.  


CONCLUSION OF LAW

There is no legal basis to award the Veteran retroactive compensation under the provisions of the CRSC program, which allows for concurrent receipt of his military retired pay and VA service-connected disability compensation.  38 U.S.C.A. §§ 1413a, 5304, 5305 (West 2002 & Supp. 2011); 38 C.F.R. § 3.750 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).  

Background and Analysis

It is the Veteran's contention that he is entitled to retroactive compensation benefits pursuant to the provisions of the CRSC.  He provided testimony in support of his claim at a February 2011 personal hearing where he expounded on his contentions.  In effect, he argued that he was entitled to both CRSC and retirement pay benefits.  (See hearing transcript at pgs. 3-5.)  

The governing legal authority provided that a Veteran was prohibited from receiving military retirement pay concurrently with benefits payable under laws administered by the VA.  38 U.S.C.A. §§ 5304(a), 5305 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.700, 3.750 (a-c) (2011).  

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. 107- 314, § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  

CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a Veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disability.  See Veterans Benefits Administration (VBA) M21-1R, Part III, Subpart v, 5.A.7.  Under an amended version, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC was that the Veteran had to have completed 20 years of service and have a qualifying combat- related disability.  The change in law was codified at 10 U.S.C. § 1413a.  Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat.  The military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.101(a) (2011).

Review of relevant documents in the claims file reflects that service connection was established for hearing loss in a March 1990 rating decision.  The initial noncompensable rating was increased to 10 percent in an April 2003 rating decision.  

Correspondence to the Veteran dated in April 2003 shows when this award was promulgated, he was informed that the amount of this additional compensation was withheld from his compensation from October 2, 2002, until May 1, 2003.  From May 1, 2003, he was paid his entire compensation award.  

Review of the record does not reveal any withholding of retired pay since May 1, 2003.  

In October 2006, the Department of the Army sent the Veteran a favorable determination that his service-connected hearing loss was deemed to be a combat-related injury.  The correspondence notes that he might also be due previously withheld VA benefits.  

The Veteran filed for retroactive compensation, but his claim was denied by the RO in March 2007.  The Veteran submitted a notice of disagreement with that decision, and this appeal ensued.  

As summarized above, the CRSC expanded eligibility benefits to retired military personnel who have combat-related disabilities that VA has rated between 10 and 50 percent disabling, effective January 1, 2004.  (Note: The Defense Finance and Accounting Service has published guidelines for CRSC based on the National Defense Authorization Act of 2003 for payment of these benefits to those who prove to be eligible.)  

In effect, the CRSC program provides that moneys withheld by VA to offset retired pay on January 1, 2004, or later may be returned to the Veteran.  Under the circumstances of this case, none of the Veteran's VA benefits are shown to have been withheld for retired pay offset since May 2003.  Thus, he is not eligible for retroactive payment benefits, and his appeal is denied.  

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to retroactive compensation under the provisions of the CRSC program is denied.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


